                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     MICHAEL JOHN GADDY,                                 Case No. 18-cv-04558-HSG
                                   8                    Plaintiff,                           ORDER OF DISMISSAL WITH LEAVE
                                                                                             TO AMEND
                                   9             v.

                                  10     C. E. DUCART, et al.,
                                  11                    Defendants.

                                  12
Northern District of California
 United States District Court




                                  13                                            INTRODUCTION

                                  14          Plaintiff, an inmate at Kern Valley State Prison, filed this pro se civil rights action pursuant

                                  15   to 42 U.S.C. § 1983. Plaintiff has paid the filing fee. Dkt. No. 5. The complaint is now before

                                  16   the Court for review pursuant to 28 U.S.C. § 1915A.

                                  17                                               DISCUSSION

                                  18   A.     Standard of Review

                                  19          Federal courts must engage in a preliminary screening of cases in which prisoners seek

                                  20   redress from a governmental entity or officer or employee of a governmental entity. 28 U.S.C.

                                  21   § 1915A(a). The court must identify cognizable claims or dismiss the complaint, or any portion of

                                  22   the complaint, if the complaint “is frivolous, malicious, or fails to state a claim upon which relief

                                  23   may be granted,” or “seeks monetary relief from a defendant who is immune from such relief.” Id.

                                  24   § 1915A(b). Pro se pleadings must be liberally construed, however. Balistreri v. Pacifica Police

                                  25   Dep’t, 901 F.2d 696, 699 (9th Cir. 1990).

                                  26          Federal Rule of Civil Procedure 8(a)(2) requires only “a short and plain statement of the

                                  27   claim showing that the pleader is entitled to relief.” “Specific facts are not necessary; the

                                  28   statement need only “‘give the defendant fair notice of what the . . . claim is and the grounds upon
                                   1   which it rests.’” Erickson v. Pardus, 515 U.S. 89, 93 (2007) (citations omitted). Although in

                                   2   order to state a claim a complaint “does not need detailed factual allegations, . . . a plaintiff’s

                                   3   obligation to provide the grounds of his ‘entitle[ment] to relief’ requires more than labels and

                                   4   conclusions, and a formulaic recitation of the elements of a cause of action will not do. . . .

                                   5   Factual allegations must be enough to raise a right to relief above the speculative level.” Bell

                                   6   Atlantic Corp. v. Twombly, 550 U.S. 544, 555 (2007) (citations omitted). A complaint must

                                   7   proffer “enough facts to state a claim for relief that is plausible on its face.” Id. at 570.

                                   8           To state a claim under 42 U.S.C. § 1983, a plaintiff must allege two essential elements:

                                   9   (1) that a right secured by the Constitution or laws of the United States was violated, and (2) that

                                  10   the alleged violation was committed by a person acting under the color of state law. West v.

                                  11   Atkins, 487 U.S. 42, 48 (1988).

                                  12   B.      Complaint
Northern District of California
 United States District Court




                                  13           According to the complaint, Plaintiff is incarcerated pursuant to convictions in three

                                  14   separate cases.

                                  15           In 1993, in Case No. BA075584, Plaintiff was sentenced in Los Angeles Superior Court to

                                  16   two separate terms, for two different set of crimes. The first sentence was life with the possibility

                                  17   of parole. The second sentence was a term of 11 years and 8 months, to run consecutive to the

                                  18   first sentence. Plaintiff states that his parole eligibility date was calculated to be 2011, because he

                                  19   was eligible for parole after seven years on first sentence pursuant to section 3046 of the

                                  20   California Penal Code, and because he was eligible for half time on the second sentence pursuant

                                  21   to section 2933 of the California Penal Code. Dkt. No. 1 at 3.

                                  22           In 1984, in Case No. FCH01069, Plaintiff was sentenced in San Bernardino Superior Court

                                  23   to a determinate sentence of six years with 85%. This sentence was to run consecutive to the

                                  24   sentences in Case No. BA075584. With the imposition of the sentence in 1984, Plaintiff’s parole

                                  25   eligible date was 2016. Dkt. No. 1 at 3–4.

                                  26           In 2007, in Case No. 06-cm-7259, Plaintiff was sentenced in Kings County Superior Court

                                  27   to a sentence of thirty-two years to life, to run consecutive to the sentences in Case No.

                                  28   BA075584.
                                                                                           2
                                   1          Plaintiff alleges that Defendants used an incorrect method to compute Plaintiff’s sentence,

                                   2   and incorrectly and arbitrarily changed his parole eligibility date from 2016 to 2049. Plaintiff

                                   3   further alleges that he has been incarcerated for over twenty-five years and has never received a

                                   4   hearing of any kind regarding the possibility of release from detention, and has never been

                                   5   informed of the requirements that would make him eligible for release. Dkt. No. 1 at 4.

                                   6          Plaintiff has filed grievances informing prison officials that his parole eligibility date had

                                   7   been incorrectly changed from 2016 to 2049. Defendants PBSP Correctional Case Records

                                   8   Supervisor P. Babura, Associate Warden C.E. Ducart, and Warden Bradbury, and FSP

                                   9   Correctional Case Records Supervisor C. Kearns, Correctional Case Records Manager Hottinger,

                                  10   Associate Warden J. Peterson, Associate Warden G. Jones, and Warden D. Baughman reviewed

                                  11   these grievances and did not correct the parole eligibility date. Dkt. No. 1 at 5–6.

                                  12   C.     Legal Claims
Northern District of California
 United States District Court




                                  13          Plaintiff alleges that Defendants violated his due process rights because they prolonged his

                                  14   sentence without providing him with a hearing. Plaintiff also alleges that Defendants have

                                  15   “violated [his] Eighth Amendment Constitutional Right under Deliberate Indifference which

                                  16   Constituted Cruel and Unusual Punishment” when they refused to investigate the computational

                                  17   error and therefore detained him beyond the termination of his sentence. Dkt. No. 1 at 5–6.

                                  18          However, the allegations in the complaint show no error in computation. According to the

                                  19   complaint, Plaintiff’s original parole eligibility date after his first two convictions in 1993 and

                                  20   1994 was 2016. But in 2007, Plaintiff was sentenced to an additional term of 32 years to life to

                                  21   run consecutive to the prior two terms. Assuming arguendo that Plaintiff has served the prison

                                  22   terms to which he was sentenced in 1993 and 1994, he appears to be currently and validly

                                  23   incarcerated pursuant to the sentence handed down in 2007. In other words, his sentence has not

                                  24   been prolonged; rather, he is serving an additional sentence. Accordingly, his original 2016 parole

                                  25   eligibility date would presumably be vacated because he is required to serve the 32 years to life

                                  26   sentence after serving his prior two sentences. The 32 years to life sentence would presumably

                                  27   advance his parole eligibility date to 2048. It is unclear why Defendants are required to provide

                                  28   Plaintiff with a hearing prior to recalculating Plaintiff’s parole eligibility date pursuant to a lawful
                                                                                          3
                                   1   judgment and conviction. It is further unclear how this detention constitutes cruel and unusual

                                   2   punishment if he is lawfully incarcerated.

                                   3          The complaint does not appear to state any cognizable causes of action. However, keeping

                                   4   in mind that pro se pleadings must be liberally construed, the Court will grant Plaintiff leave to

                                   5   file an amended complaint that clarifies his legal claims and the underlying facts. If Plaintiff

                                   6   chooses to file an amended complaint, he should clarify why the 2007 sentence does not advance

                                   7   his parole date to 2049; and how he is being detained beyond the termination of a sentence if he is

                                   8   lawfully incarcerated pursuant to the 2007 sentence.

                                   9                                             CONCLUSION

                                  10          For the reasons set forth above, the complaint is DISMISSED with leave to amend. Within

                                  11   twenty-eight (28) days of the date of this order, Plaintiff shall file an amended complaint. The

                                  12   amended complaint must include the caption and civil case number used in this order,
Northern District of California
 United States District Court




                                  13   Case No. C 18-04558 HSG (PR) and the words “AMENDED COMPLAINT” on the first page. If

                                  14   using the court form complaint, Plaintiff must answer all the questions on the form in order for the

                                  15   action to proceed. Because an amended complaint completely replaces the previous complaints,

                                  16   Plaintiff must include in his amended complaint all the claims he wishes to present and all of the

                                  17   defendants he wishes to sue. See Ferdik v. Bonzelet, 963 F.2d 1258, 1262 (9th Cir. 1992).

                                  18   Plaintiff may not incorporate material from the prior complaint by reference. Plaintiff is advised

                                  19   that the amended complaint will supersede the original complaint and all other pleadings. Claims

                                  20   and defendants not included in the amended complaint will not be considered by the court. See

                                  21   King v. Atiyeh, 814 F.2d 565, 567 (9th Cir. 1987).

                                  22   //

                                  23   //

                                  24   //

                                  25   //

                                  26   //

                                  27   //

                                  28   //
                                                                                         4
                                   1           Failure to file a proper amended complaint in accordance with this order in the time

                                   2   provided will result in dismissal of this action without further notice to Plaintiff. The Clerk

                                   3   shall include two copies of a blank civil rights complaint form with a copy of this order to

                                   4   Plaintiff.

                                   5           IT IS SO ORDERED.

                                   6   Dated: 10/29/2018

                                   7                                                   ______________________________________
                                                                                       HAYWOOD S. GILLIAM, JR.
                                   8                                                   United States District Judge
                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                         5
